g3,0S"o/
                                                ;IM'
                                                                   Jerome Overstreet
                                           APR 22 2015             TDCJ#1599743
                                                                   3001 S. Emily Dr.
                                                                   Beeville,   TX 78102
Judge Tom Price
                                         AW Acosta,Clerk
Texsas Court of Criminal Appeals                                   April 18, 2015
Tom C. Clark Bldg.
205   W.   14th St.
P.O.Box 12308 Capitol Station
Austin,      Tx 78711-2308

Re:   Proof o f Actual   Innocence
           Ex parte Overstreet

Dear Judge Price,
           Since this is an ex parte case anyway, I see no harm in contacting you
about it.      I was convicted of killing my wife in 2009, a crime I did not
commit.       The enclosed motion that I have filed with your court gives a brief
explanation of the situation.        I   think i t is in the best interest of the
Court to hear      this motion.

                                                   Sincerely,

                                                            14&/W   ^wifc^r
                                      IN     THE

                                TEXAS      COURT     OF

                               CRIMINAL          APPEALS

                       No.    C-213-009750-1092061-A

                                     EX    PARTE


                              JEROME       OVERSTREET

                        MOTION      FOR     LEAVE    TO    FILE

                      APPLICANT'S         MOTION     TO    OBTAIN

                  UNDENIABLE       PROOF    OF    ACTUAL    INNOCENCE

TO THE   HONORABLE   JUDGES   OF    THE    TEXAS    COURT    OF   CRIMINAL APPEALS:

      Comes now Jerome Overstreet, Applicant in this pending Application of

Writ of Habeas Corpus, pursuant to Texas Rules of Appellate Procedure 72.1,

and moves to obtain proof of actual innocence in the above cited cause.

Applicant gives the following reasons for requesting this leave:

                                            I.


      Applicant is actually innocent of the crime charged and if granted the

evidence he has sought for so long, Applicant will prove beyond a reasonable

doubt that he is innocent of any wrongdoing; so help me God.

                                           II.

      Applicant is so certain that this Court will be convinced of his innocence,

that Applicant is willing to forego any and all other claims made in his writ.

Applicant will prove to this Court beyond a reasonable doubt that he is

innocent by any standard of review.        As God is my witness, Applicant does not

make this Faustian bargain lightly.

                                           III.


      Applicant has sought this evidence of his innocence for many years and

every attempt that Applicant has made to obtain this evidence has been
thwarted by personal and officials of Tarrant County.

                                     IV.


      Applicant now stands at the mercy of this Court and demands justice; so

help me God.

                                                Respectfully submitted,


                                                Jerome Overstreet,
                                                Applicant, Pro se
                                                TDCJ#1599743
                                                McConnell Unit
                                                3001 S. Emily Dr.
                                                Beeville, Tx 78102
                                          IN    THE

                                   TEXAS       COURT    OF

                                 CRIMINAL        APPEALS

                          No.   C-213-009750-1092061-A

                                      EX       PARTE

                                JEROME      OVERSTREET



                           ORDER    FOR     LEAVE      TO    FILE

      This Court hereby GRANTS Motion for Leave to File Applicant's Motion to

Obtain Undeniable Proof of Innocence in this cause.




SINGED AND ENTERED this            day of                      _, 2014.




                                                             Judge Presiding
                                      IN THE

                                 TEXAS COURT OF

                                CRIMINAL APPEALS

                          No. C-213-009750-1092061-A

                                     EX PARTE

                               JEROME OVERSTREET

                         APPLICANT'S MOTION TO OBTAIN

                   UNDENIABLE PROOF OF ACTUAL INNOCENCE

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS:

      Comes Jerome Overstreet, Applicant, in this pending Application of Writ

of Habeas Corpus, moves to obtain proof of actual innocence in the above cited

cause and prays the Court will grant his Applicant's Motion to Obtain Undeniable

Proof of Actual Innocence.    Applicant will show the following in support:

                                         I.


      Critical evidence, that is undeniable proof of actual innocence in this

Habeas Corpus proceeding remains to be discovered; namely, a complete copy of the

AtcH cellphone record of the victim, Vikky Overstreet, Applicant's wife, account

number 457560559, phone number 316-204-2044, for the period of Nov. 2007.          This

cellphone record corroborates Applicant's cellphone record, and proves that the

victim was alive and using her cellphone when Applicant had already returned

home to Wichita, Kansas.

                                        II.


      Applicant maintains that his own cellphone record (State Exhibit 74) is
prima facte evidence that he is innocent.       Applicant's cellphone record was

presented at trial and proves that Applicant had already returned to Wichita,
Kansas, when he received two phone calls from his wife, who was still in

Tarrant County, Texas.     Incredibly, everyone at trial was too addle to check
the phone numbers of the people that had called Applicant to realize that the

victim, Vikky Overstreet, Applicant's wife, had called Applicant, not once,

but twice on Saturday, Nov. 10, when State's theory requires she be dead.

Because, Applicant could not have been in both places at the same time,

Applicant could not have killed his wife, and it is also unlikely that the

victim would use her cellphone after her death.

                                      III.


      Vikky Overstreet was found dead in her Tarrant County apartment on

Monday, Nov. 12, 2007 with her cellphone (No. 316-204-2044) only a few feet

from her body. V3,p75.   The GPS cell tower locations from the Applicant's cell

phone record prove that Applicant left Tarrant County Friday night, Nov. 9,

2007 and was in Wichita, Kansas by Saturday morning, Nov. 10, 2007.

Applicant's cellphone record shows that he remained in Kansas until Monday,

Nov. 12th when the victim's body was discovered.   Applicant's cellphone record

also shows that Applicant received two phone calls (8:38am & 1:30pm) from his

wife, Vikky Overstreet (the victim) on Saturday morning from her 316-204-2044

cellphone after he had returned to Kansas.

      A complete copy of the record for Vikky Overstreet's 316-204-2044

cellphone has never been obtained.

                                      IV.


      State prosecutor, Alan Levy, subpoenaed a copy of Vikky's 316-204-2044

cellphone record prior to trial, but obtained only a truncated copy of the

phone record, which was truncated at 5:00pm, Friday, Nov. 9, 2007 and does not

reflect the two calls made to Applicant on Saturday morning.     Review of the

State's facsimile request to At&t shows that the State requested that the

record not include any information after Friday, Nov. 9th.     Because requesting

a partial record is quite unusual, it suggests .that Mr. Levy had knowledge of
the information contained in that record, and that Mr. Levy knew of Applicant's

innocence prior to trial,

      Trial defense attorney, Steven G. King, also subpoenaed a copy of

Vikky's 316-204-2044 cellphone record prior to trial.    The subpoena was issued

and signed by Deputy Ceasar Rodriguez, but there is no "return" information,

thus indicating that the subpoena was never properly served.
                                      V.


      Applicant submitted a motion for subpoena duce tecum with the filing of
his habeas corpus with the trial court, 213th District court of Texas, to

obtain Vikky Overstreet's 316-204-2044 cellphone record for the entire month

of November 2007.   The trial court; did not rule on the motion and did not

issue subpoena duces tecum.

      Applicant sent a copy of the issued subpoena that was not served to At&t

in an attempt to obtain those records.     However, At&t would not honor the out

of date subpoena.

      Applicant filed a supplemental brief reiterating the subpoena, however

again the trial court did not rule on the motion or issue the subpoena.
Applicant then requested the court clerk place the motion for subpoena duce
tecum on the docket for disposition by the trial court and provided the court

clerk with a self addressed stamped envelope with which the clerk could send

Applicant a copy of the updated docket.     Applicant waited over 60 days, however
the clerk did not respond.

      Applicant then submitted an application for Subpoena to the District

Clerk, for her to issue subpoena to obtain Vikky's cellphone record.     The

District Clerk filed, the application on Oct. 29, 2014, however, again the

subpoena was not issued.

      Ironically, deputy district attorney Patricia Hatley also filed the
State's Proposed Memorandum, Findings of Fact and Conclusions of Law with the

trial court on Oct. 29, 2014, recommending that relief be denied.

                                        VI.


        Applicant then filed Writ or Mandamus with the Court of Appeals, Second

District of Texas, against the trial court to compel them to rule on the

Motion for Subpoena Duces Tecum or to issue the Application for Subpoena.         The

Court of Appeals informed Applicant that they were not in receipt of either

the filing fee or an In Forma Pauperis documentation, when the In Forma Pauperis

documents had been sent by the Law Library of the McConnell Unit, and the

Court of Appeals returned the Mandamus package.       Applicant resubmitted the

Mandamus package, and on April 2, 2015, the court denied relief, with a one

page Memorandum that had two sentences.        Ironically, the trial court had

adopted the State's Memorandum, Findings of Fact and Conclusion of Law on

April 1, 2015 (April Fools), just the day before.

                                        VII.


        Applicant moves that Applicant's Motion to Obatin Undeniable Proof of

Actual Innocence be granted by this Court, and that a complete and accurate

copy of Vikky Overstreet's 316-204-2044 cellphone record be obtained from

At&t.    To this ends, Applicant has attached an Application for* Subpoena.

        Vikky's cellphone record will show that she was alive and using her

phone to call many other people other than Applicant.        Vikky's cellphone

record is essential for this court to properly determine Applicant's habeas

corpus application.

        Because a miscarriage of justice has occurred in this case causing a

citizen who is actually innocent of the crime to be incarcerated, justice

demands that he be given every consideration, and that vital exculpatory

evidence be obtained that unquestioningly establishes his innocence.        To the
ends of justice, a proper and just ruling cannot be made without this crucial

evidence.

                                     PRAYER


      If Applicant seems to be flippant, he apologizes.    Applicant is in fact
quite livid and irate at the treatment he' has received from the officials in
Tarrant County.   That the district attorney, the trial court judge,
Applicant's own trial attorney and the members of the Second Court of Appeals
would be so caviler in issues of justice is quite incredible.     Applicant looks

^forward to seeing this Honorable Court correct this injustice.
      WHEREFORE, PREMISES CONSIDERED, Applicant, Jerome Overstreet, prays this
Court will grant this Applicant's Motion to Obtain Undeniable Proof of Actual
Innocence to resolve the above stated issue.

                                                 Respectfully submitted,


                                                 Jerome Overstreet,
                                                'Applicant, Pro se
                                                 TDCJ#1599743
                                                 McConnell Unit
                                                 3001 S. Emily Dr.
                                                 Beeville, Tx 78102

                             CERTIFICATE OF SERVICE

      I, Jerome Overstreet, Applicant do hereby certify that a true and
correct copy of the foregoing document was mailed to Respondent, the District
Attorney of Tarrant County, Patricia Hatley, 401 W. Belknap, Ft. Worth, Texas
75196 on this day 16th day of April, 2015,

                                                      (/j/mw fttjw^Atc/
                                      IN    THE

                                  TEXAS    COURT   OF

                                 CRIMINAL    APPEALS


                          No.   C-213-009750-1092061-A

                                     EX    PARTE

                                JEROME     OVERSTREET



                                         ORDER

      This Court hereby GRANTS Applicant's Motion to Obtain Undeniable Proof

of Innocence and stays the proceedings of this cause until such time that a

complete copy of the victim, Vikky Overstreet's cellphone record (phone// 316-

204-2044, acct.# 457550559) for the month of November 2007 can be obtained.



SINGED AND ENTERED this           day of                     , 2014.



                                                        Judge Presiding
                                          IN    THE

                                     TEXAS     COURT    OF

                                   CRIMINAL      APPEALS

                            No.   C-213-009750-1092061-A

                                        EX     PARTE

                                   JEROME     OVERSTREET

                             APPLICATION        FOR    SUBPOENA

TO THE     CLERK   OF THE   TEXAS    COURT OF     CRIMINAL    APPEALS:

         You will please issue subpoena in accordance with law in the above
numbered and entitled cause for the following named witnesses, whose testimony
is material    to the State or the defense.



NAME OF WITNESS     VOCATION, ADDRESS AND TELEPHONE NUMBER         COUNTY


CUSTODIAN OF RECORDS, At&t National Compliance Center, Attn: Appearance
Coordinator.     Per your request, this subpoena will be faxed to 888-938-4717
with a copy of all records of Vikky Overstreet, account #: 457560559, Phone #:
316-204-2044 for the month of November 2007.


         THIS WITNESS IS TO PROVIDE THE REQUESTED RECORD TO THE TEXAS COURT OF
CRIMINAL APPEALS, AUSTIN, TEXAS WITHIN t) DAYS OF RECEIPT OF SERVICE.




Issued         day of             , 2015 by
Signature of person serving subpoena if other than officer of the State.